NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted November 26, 2014* 
                                Decided December 1, 2014 
                                              
                                          Before 
 
                         ANN CLAIRE WILLIAMS, Circuit Judge
                          
                         DIANE S. SYKES, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐2578 
                                               Appeal from the 
DAVID L. BENTON, SR.,                          United States District Court for the 
       Plaintiff‐Appellant,                    Southern District of Indiana,   
                                               New Albany Division. 
       v.                                       
                                               No. 4:14‐cv‐20‐TWP‐WGH 
CLARK COUNTY JAIL and CLARK                     
COUNTY COMMISSIONERS’ OFFICE,                  Tanya Walton Pratt, 
       Defendants‐Appellees.                   Judge. 
 
                                      O R D E R 
                                             
       David Benton appeals from the dismissal of his civil‐rights suit alleging that the 
Clark County Jail and Clark County Commissioners’ Office violated his Eighth 
Amendment rights during his overnight detention by denying him medication and 
subjecting him to unsanitary conditions. Because Benton’s claims are precluded by a 
previous state‐court judgment against him, we affirm. 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. 
P. 34(a)(2). 
No. 14‐2578                                                                               Page 2 
 
 
        In Indiana state court, Benton sued Clark County Jail for civil‐rights violations 
arising out of his detention on the night of December 17, 2012; he alleged that the jail did 
not give him pain medication for his osteoporosis and forced him to stand barefoot on an 
unsanitary floor. The state court granted summary judgment to the defendant, and 
Benton did not pursue an appeal. 
 
        Benton then filed his federal suit, repeating his constitutional claims, attaching a 
copy of his state‐court complaint, and adding the Clark County Commissioners’ Office 
as a defendant. The district court screened his complaint, see 28 U.S.C. § 1915(e), and 
dismissed it, concluding that the Commissioners’ Office was in privity with the jail and 
that Benton’s claims against both parties were precluded by the prior state‐court 
judgment. We note that the jail is a building and not a proper party, see Smith v. Knox 
Cnty. Jail, 666 F.3d 1037 (7th Cir. 2012), but here the court appears to have treated the 
complaint as a suit against the county and its officials. 
         
        The district court is correct that Benton’s claims are precluded. State‐court 
judgments are afforded the same preclusive effect in federal court that they would have 
under the law of the state that rendered judgment. See 28 U.S.C. § 1738; Migra v. Warren 
City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984); DeGuelle v. Camilli, 724 F.3d 933, 937 (7th 
Cir. 2013). In Indiana claim preclusion applies when (1) a court of competent jurisdiction 
(2) rendered judgment on the merits; (3) the matter presently at issue was, or could, have 
been addressed in the prior action; and (4) the prior case involved the parties to the 
present suit or their privies. Geico Ins. Co. v. Graham, 14 N.E.3d 854, 858 (Ind. App. Ct. 
2014); see also Jarrard v. CDI Telecomms., Inc., 408 F.3d 905, 916 (7th Cir. 2005) (applying 
Indiana law). Benton suggests that claim preclusion is inapplicable because he has added 
the Commissioners’ Office as a party, but the office is in privity with the jail because 
Benton’s allegations against the office stem from his treatment at the jail. See Becker v. 
State, 992 N.E.2d 697, 700–01 (Ind. 2013). 
 
                                                                                    AFFIRMED.